Citation Nr: 1124919	
Decision Date: 06/30/11    Archive Date: 07/06/11	

DOCKET NO.  06-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee on a direct basis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to June 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the VARO in Roanoke, Virginia.  In September 2008, the Board remanded the case in pertinent part for further development.  Thereafter, by decision dated in August 2009, the Board denied entitlement to service connection for degenerative joint disease of the right knee on a direct basis, or as secondary to service-connected residuals of left total knee replacement.  The Veteran and his then representative, Veterans of Foreign Wars of the United States, appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand dated in June 2010, the Court vacated the August 2009 decision above and ordered that the case be remanded in order that the Veteran might be accorded an examination with an opinion as to whether any current right pathology is related to the Veteran's inservice complaints of right knee pain.  In view of the forgoing, the case is REMANDED to the RO for further development.  The Veteran and his representative will be notified should any further action be required.


REMAND

When the Veteran was accorded a joints examination by VA in January 2009, he stated that he hurt his right knee while in service.  The examiner opined that the Veteran's current right knee disability was not related to his service-connected left knee disability.  However, the examiner did not opine as to whether or not the Veteran's current right knee disability was related to the inservice complaints of right knee pain.  

In view of the foregoing, further development is in order and the case is REMANDED for the following actions:

1.  VA should schedule the Veteran for an orthopedic examination by a physician knowledgeable in orthopedics for the purpose of determining the nature, severity, and etiology of any right knee disability, to include degenerative joint disease.  The claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the Veteran's service treatment records which reflect that he was seen on one occasion in service for a complaint of right knee pain.  All necessary special studies and tests are to be accomplished, to include X-ray studies, if deemed necessary by the examiner.  After a review of the examination findings and the entire evidence of record, the examiner should provide an opinion as to whether any current right knee disability is directly related to the Veteran's active service.  He or she should state whether it is at least as likely as not (that is, a 50 percent or greater probability) that any current right knee disability, to include arthritis, began during service or is otherwise linked to any incident of or findings recorded during active service, to include the one time complaint of in-service right knee pain.  The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  If the physician cannot render an opinion without resort to speculation, he or she should so state and indicate why.  The complete rationale for any opinion expressed should be provided in the examination report.  Once again, the examiner is asked to provide opinions as to the likelihood of direct causation as well as secondary relationship attributable to the service-connected left knee disability.

2.  After completing any additional notification and/or development action deemed warranted by the record, the record should again be reviewed and the case should be readjudicated.  VA should then ensure that direct, presumptive, aggravation, and secondary service connection theories are all considered.  If the benefit sought on appeal is again denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  This must contain notice of all the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran is hereby notified that it is his responsibility to report for a scheduled examination and to cooperate fully in the development of his case, and that the consequences of failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).  By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



